DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 03 December 2020 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Additionally, Applicant’s amendments are sufficient to overcome the previous double patenting rejection.  Furthermore, since the system of Hu does not utilize a sliding arrangement of the holder with the first housing, no new double patenting rejection is warranted based on the currently cited prior art.  
Applicant further challenges the use of Official Notice in claims 13 and 15.  However, as required by MPEP 2144.03:
To adequately traverse such a finding, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art. See 37 CFR 1.111(b). See also Chevenard, 139 F.2d at 713, 60 USPQ at 241 ("[I]n the absence of any demand by appellant for the examiner to produce authority for his statement, we will not consider this contention."). A general allegation that the claims define a patentable invention without any reference to the examiner’s assertion of official notice would be inadequate.

Applicant has not specifically pointed out any supposed errors including any arguments as to why the noticed fact is not considered to be common knowledge or well-known in the art.  Therefore, the Official Notice statements are hereby taken to be admitted prior art due to the inadequate traversal.  See MPEP 2144.03:
If applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-11, 17 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 2015/0002683 A1) in view of Koguchi (US 2016/0070088 A1).[claim 1]
Regarding claim 1, Hu discloses a camera module (Figures 1 and 4), comprising: a lens module comprising a lens (Figure 1, Item 2; Paragraph 0029); and a reflecting module disposed in front of the lens module and configured to change a path of light to direct light incident on the reflecting module toward the lens module (Figure 1, Item 10), wherein the reflecting module comprises a reflecting member configured to change the path of light (Figure 1, Item 11; Paragraph 0031), a holder in which the reflecting member is mounted (Figure 1, Item 12; Paragraph 0032); a first housing accommodating the holder (Figure 9) and a first driving portion providing driving force to the holder (Figure 4), wherein the holder is configured to be rotated with respect to two axes by the first driving portion (Paragraph 0034-0035), and the first driving portion comprises a first magnet disposed on a side surface of the holder (Figure 4, Item 133; Paragraph 0033), a second magnet disposed on a surface perpendicular to the side surface of the holder (Figure 4, Item 134; Paragraph 0034), a first coil disposed to face the first magnet (Figure 4, Item 135; Paragraph 0033), and a second coil disposed to face the second magnet (Figure 4, Item 136; Paragraph 0034).  However, while Hu discloses a lens module comprising a lens, Hu does not disclose a plurality of lenses as claimed.
[claim 5]
Regarding claim 5, Hu discloses a camera module wherein a substrate is disposed in the first housing, and the first coil and the second coil are disposed on the substrate (Paragraph 0038).[claim 6]
Regarding claim 6, Hu discloses a camera module wherein the reflecting module further comprises a first position sensor and a second position sensor, the first position sensor is disposed on an internal side or an external side of the first coil, and the second position sensor is disposed on an internal side or an external side of the second coil (Figure 4, Items 40-42).[claim 7]
Regarding claim 7, Hu discloses a camera module wherein the reflecting member is a mirror or a prism (Figure 1, Item 11; note a prism is shown).[claim 8]
Regarding claim 8, Hu discloses a camera module wherein the holder comprises a mounting surface on which the reflecting member is mounted, and the mounting surface is an inclined surface (Figure 1, Item 12; note presence of an inclined mounting surface on which reflecting member 11 is mounted).[claim 9]
[claim 10]
Regarding claim 10, Hu in view of Koguchi discloses a camera module wherein the lens module further comprises a lens barrel accommodating the lenses (Koguchi, Figure 7, Item 13), the lens barrel has a shorter length in a second axis direction than in a first axis direction (Koguchi, Figures 1 and 7; first axis direction up/down direction and second axis front/rear direction), the first axis direction is perpendicular to an optical axis direction of the lenses, and the second axis direction is perpendicular to both the first axis direction and the optical axis direction (Koguchi, Figures 1 and 7, optical direction left/right is perpendicular to both first and second axis directions).[claim 11]
Regarding claim 11, Hu in view of Koguchi discloses a camera module wherein the lenses have a shorter length in a second axis direction than in a first axis direction (Figure 8, lens is shorter in rear/front direction than in up/down direction), the first axis direction is perpendicular to an optical axis direction of the lenses, and the second axis direction is perpendicular to both the first axis direction and the optical axis direction (Figures 1 and 8, optical direction left/right is perpendicular to both first and second directions).[claim 17]
Regarding claim 17, see the rejection of claim 1 above and note that Hu in view of Koguchi discloses a reflector as claimed.[claim 19]
Regarding claim 19, see the rejection of claim 5 above.[claim 20]
[claim 21]
Regarding claim 21, see the rejection of claim 9 above.

Claims 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 2015/0002683 A1) in view of Koguchi (US 2016/0070088 A1) in view of Official Notice.[claim 12]
Regarding claim 12, Hu in view of Koguchi discloses a camera module, wherein the lens module further comprises: a lens barrel including a lens (Koguchi, Figure 6, Items 20/21); a carrier in which the lens barrel is mounted (Koguchi, Figure 6, carrier connecting lens barrel 20/21 to rods 22/23); a second housing accommodating the carrier (Figure 6, Item 40; Figure 1, Item 13); and a second driving portion configured to change a distance between the carrier and the reflecting module by moving the carrier (Figure 6, Item 31/34; Paragraph 0051).  However, Hu in view of Koguchi does not explicitly disclose that the lens barrel includes a plurality of lenses.
Official Notice is taken that it is well known in the art to form a lens group of a plurality of lens elements.  By utilizing a plurality of lens elements together in a single lens group, the optical properties of the lens group may be made more complex than if a single lens element were used thereby increasing the optical performance of the lens system.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide a plurality of lens elements in lens group G2 or G3 of Koguchi and in lens barrel 20/21 so that more complex optical functions could be implemented than would be possible with a single element lens group.[claim 15]
.
Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 2015/0002683 A1) in view of Koguchi (US 2016/0070088 A1) in view of Official Notice in view of Hovanky (US 2004/0174614).[claim 13]
Regarding claim 13, Hu in view of Koguchi in view of Official Notice does not explicitly disclose ball members configured to guide movement of the carrier are disposed between the carrier and the second housing. 
Hovanky discloses an actuating lens assembly which is used to move a lens, and further includes ball members configured to guide movement of a lens carrier disposed between the carrier and a housing (e.g. Figure 1; Paragraph 0033).  The use of such a feature would allow for guiding of the lens during movement, and further reduce friction in moving the lens through the use of a ball feature.  Therefore, it would be obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use ball members as taught by Hovanky so that the lens may be guided and moved with low friction.[claim 14]
.

Allowable Subject Matter
Claims 2-4 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.[claims 2 and 3]
Regarding claims 2 and 3, the prior art does not teach a camera module having a holder configured to be rotated by a driving portion with the claimed configuration wherein the holder is configured to be pressed towards the first housing as claimed.[claims 4 and 18]
Regarding claims 4 and 18, the prior art does not teach or reasonably suggest a camera module having a holder configured to be rotated by a driving portion with the claimed configuration wherein ball members are disposed between the holder and the first housing as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nomura et al. (US 2015/0215542 A1) teaches a driving unit for a reflecting module which uses a pair of magnets (Figure 8, Items 81 and 82) and a pair of coils (Figure 8, Items 83 and 84).  While the magnets are disposed on separate surfaces (Figure 8, Items 42 and 43), the surfaces are not 
Hasegawa (US 2005/0057659 A1) teaches a driving unit for a mirror including an X-axis and Y-axis driving unit (Figure 2, Items 7a and 7b).  The X-axis driving unit includes a coil and a magnet secured to an upper or lower edge of a mirror (Paragraph 0047) while the Y-axis driving unit includes a coil and a magnet secured to a left or right edge of a frame (Paragraph 0049).  While the upper/lower and left/right edges would be perpendicular to each other, both magnets of Hasegawa are not secured to the frame/holder as required by the claims.  
Shiomatsu (US 2015/0198783 A1) and Shimada et al. (US 5,241,422) teach a lens driving systems using a voice coil comprising a magnet, coil and yoke.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J HENN whose telephone number is (571)272-7310.  The examiner can normally be reached on Monday-Friday ~9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Timothy J Henn/Primary Examiner, Art Unit 2698